Detailed Office Action

1.	This communication is being filed in response to the submission having a mailing date of (02/28/2021) in which a (3) month Shortened Statutory Period for Response has been set.  

Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

               Acknowledgements

3.	The Examiner would like to thank Atty. V. Sathe, (Reg. No. 55,595) for the new list of amendments provided, clearly stated remarks and observations, and for the cooperation expediting the case.

3.1.	Upon new entry, claims (1 -21) remain pending in the application, of which the four (4) parallel running independent claims on record (1, 15, 19, and 20) were amended, and claims (3, 6 and 17) was cancelled. 

3.2.	The Information Disclosure Statement (IDS) that was/were submitted on (03/22/2022, 02/28/2022 and 01/07/2022) is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 

3.3.	The previously presented 35 USC 103 rejection on record is withdrawn in view of the substantially amendments incorporated in the claims, overcoming the rejection.

3.4.	The previously presented double patent rejection is withdrawn in view of the new set of amendments provided.

             Interview

4. 	Two rounds of Interview discussions were provided on dates (March 18, 2022 and March 22, 2022,) in accordance with MPEP § 713.04, in light of the new RCE filed, were new potential features amendments discussed.  

4.1.	During discussion, the parties agrees to expedite prosecution using Examiner’s amendment procedure upon final agreement. See also attached email-chain (Email-chain_ US App 17_405,374_ Proposed Examiner Amendments (130408-8592.US00)) and final claim amendment (US App 17_405374 Proposed Examiner Amendment 130408-8592.US00) for more details.

 Examiner’s amendments

      Notice of allowance

5.	Authorization for the below Examiner’s amendment was given by Atty. Sathe verbally and via email; see Interview section (4) for details. 

5.1.	The new amendments have been carefully reviewed, being persuasive, overcoming the latest 35 USC 103 rejection on record, and placing the instant application in conditions for allowance. Therefore a Notice of allowance appears on claims (1 -2,4 -5,7 -16 and 18 -23) as following:
    Reasons for allowance

6.1.    The amended Independent claims (1, 15, 19 and 20) are drawn to (e.g. a video coding technique that employs optical flow refinement prediction technique in the process;
wherein a prediction gradient offset is added to the sample, in order to generate the final prediction sample, calculated based on at least a43153531201.1Docket No. 130408-8592.US00 difference between two prediction samples acquired based on the sample location; also clipping the final prediction sample to a new range; and performing a conversion between the target block and the bitstream based on the final prediction sample output; [claims; specs]). 

6.2.    The below group of Prior art (PA) presented on record (see Section 9), fails to fairly disclose and/or suggest the new amended feature construction (see section 8), having no analogous in the Art at the time the invention was made/filed, and is/are therefore to be considered a novelty.

7.       For at least above arguments, Examiner is believed that present claims to limitations, has/have been constructed in such manner that placed in condition for allowance. 

7.1.	The listed dependent claims on record, further limit independent claims (1, 15, 19 and 20), and they are also allowed.

     Claim amendments

8.	Below is the final claim configuration extracted from (Proposed Examiner Amendments 130408-8563US00 (004)) proposal as following;

Claim 1. (Currently Amended)	A method of processing video data, comprising:
determining, for a first block of a video, a first prediction sample;
refining the first prediction sample, based on a first optical flow refinement procedure, with a first prediction sample offset by adding the first prediction sample offset to the first prediction sample to acquire a first final prediction sample, wherein the first prediction sample offset is determined based on at least one first gradient of the first prediction sample, wherein the first gradient is calculated based on at least a difference between two prediction samples acquired based on a location of the first prediction sample, and wherein before being added to the first prediction sample to acquire the first final prediction sample, the first prediction sample offset is clipped to a first range; and
performing a conversion between the first block and a bitstream of the video based on the first final prediction sample,
wherein the first range is determined based on an input bit depth of the first block; 
wherein the method further comprises:
determining, for a second block of the video, a second prediction sample;
refining the second prediction sample, based on a second optical flow refinement procedure, with a second prediction sample offset to acquire a second final prediction sample; wherein the second prediction sample offset is determined based on at least one second gradient of the second prediction sample, wherein the second gradient is calculated based on at least a difference between two prediction samples acquired based on a location of the second prediction sample; 
clipping the second final prediction sample to a second range; and
performing a conversion between the second block and the bitstream based on the second final prediction sample.

Claim 2 (Original)	The method of claim 1, wherein the first video block is coded with an affine mode.

Claim 3. (Cancelled)

Claim 4. (Original)	The method of claim 1, wherein the first range is [min, max], min being smaller than 0 and max being larger than 0. 

Claim 5. (Original)	The method of claim 1, wherein the first range is predefined. 

Claim 6. (Cancelled)	 

Claim 7. (Currently Amended) 	The method of claim 1, [[6,]] wherein the second block is coded with a non-affine mode and is bi-predicated.

Claim 8. (Currently Amended)	The method of claim 1, [[6,]] wherein the second range is determined based on an input bit depth of the second block.

Claim 9. (Currently Amended)	The method of claim 1, [[6,]] wherein the second range is [min, max], min being smaller than 0 and max being larger than 0. 

Claim 10. (Currently Amended)	The method of claim 1, [[6,]] wherein the second range is predefined. 

Claim 11. (Original) 	The method of claim 1, wherein the first video block is coded with an affine mode and the second video block is coded with a bi-predictive mode and a non-affine mode.

Claim 12. (Original)	The method of claim 1, wherein the two prediction samples acquired based on the location of the first prediction sample are derived from a same reference picture list, and wherein the two prediction samples acquired based on the location of the second prediction sample are derived from a different reference picture list.

Claim 13. (Original)	The method of claim 1, wherein performing the conversion includes decoding the first blocks from the bitstream.

Claim 14. (Original)	The method of claim 1, wherein performing the conversion includes encoding the first blocks into the bitstream.

Claim 15. (Currently Amended)	An apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor, cause the processor to:
determine, for a first block of a video, a first prediction sample;
refine the first prediction sample, based on a first optical flow refinement procedure, with a first prediction sample offset by adding the first prediction sample offset to the first prediction sample to acquire a first final prediction sample, wherein the first prediction sample offset is determined based on at least one first gradient of the first prediction sample, wherein the first gradient is calculated based on at least a difference between two prediction samples acquired based on a location of the first prediction sample, and wherein before being added to the first prediction sample to acquire the first final prediction sample, the first prediction sample offset is clipped to a first range; and
perform a conversion between the first block and a bitstream of the video based on the first final prediction sample,
wherein the first range is determined based on an input bit depth of the first block;
wherein the instructions upon execution by the processor, further cause the processor to:
determine, for a second block of the video, a second prediction sample;
refine the second prediction sample, based on a second optical flow refinement procedure, with a second prediction sample offset to acquire a second final prediction sample; wherein the second prediction sample offset is determined based on at least one second gradient of the second prediction sample, wherein the second gradient is calculated based on at least a difference between two prediction samples acquired based on a location of the second prediction sample; 
clip the second final prediction sample to a second range; and
perform a conversion between the second block and the bitstream based on the second final prediction sample.

Claim 16. (Original)	The apparatus of claim 15, wherein the first video block is coded with an affine mode.

Claim 17. (Cancelled)	

Claim 18. (Original)	The apparatus of claim 15, wherein the second block is coded with a non-affine mode and is bi-predicated.

Claim 19. (Currently Amended)	A non-transitory computer-readable storage medium storing instructions that cause a processor to:
determine, for a first block of a video, a first prediction sample;
refine the first prediction sample, based on a first optical flow refinement procedure, with a first prediction sample offset by adding the first prediction sample offset to the first prediction sample to acquire a first final prediction sample, wherein the first prediction sample offset is determined based on at least one first gradient of the first prediction sample, wherein the first gradient is calculated based on at least a difference between two prediction samples acquired based on a location of the first prediction sample, and wherein before being added to the first prediction sample to acquire the first final prediction sample, the first prediction sample offset is clipped to a first range; and
perform a conversion between the first block and a bitstream of the video based on the first final prediction sample,
wherein the first range is determined based on an input bit depth of the first block;
wherein the instructions further cause the processor to:
determine, for a second block of the video, a second prediction sample;
refine the second prediction sample, based on a second optical flow refinement procedure, with a second prediction sample offset to acquire a second final prediction sample; wherein the second prediction sample offset is determined based on at least one second gradient of the second prediction sample, wherein the second gradient is calculated based on at least a difference between two prediction samples acquired based on a location of the second prediction sample; 
clip the second final prediction sample to a second range; and
perform a conversion between the second block and the bitstream based on the second final prediction sample.

Claim 20. (Currently Amended) A method performed by a video processing apparatus, wherein the method comprises:
determining, for a first block of a video, a first prediction sample;
refining the first prediction sample, based on a first optical flow refinement procedure, with a first prediction sample offset by adding the first prediction sample offset to the first prediction sample to acquire a first final prediction sample, wherein the first prediction sample offset is determined based on at least one first gradient of the first prediction sample, wherein the first gradient is calculated based on at least a difference between two prediction samples acquired based on a location of the first prediction sample, and wherein before being added to the first prediction sample to acquire the first final prediction sample, the first prediction sample offset is clipped to a first range; [[and]]
generating the bitstream based on the first final prediction sample, and 
storing the bitstream to a non-transitory computer-readable medium; 
wherein the first range is determined based on an input bit depth of the first block; 
wherein the method further comprises:
determining, for a second block of the video, a second prediction sample;
refining the second prediction sample, based on a second optical flow refinement procedure, with a second prediction sample offset to acquire a second final prediction sample; wherein the second prediction sample offset is determined based on at least one second gradient of the second prediction sample, wherein the second gradient is calculated based on at least a difference between two prediction samples acquired based on a location of the second prediction sample; 
clipping the second final prediction sample to a second range; and
performing a conversion between the second block and the bitstream based on the second final prediction sample.

Claim 21. (Previously Presented)	The apparatus of claim 15, wherein the first range is [min, max], min being smaller than 0 and max being larger than 0.

Claim 22. (New) The non-transitory computer-readable storage medium of claim 19, wherein the first video block is coded with an affine mode, and the second block is coded with a non-affine mode and is bi-predicated.

Claim 23. (New) The method of claim 20, wherein the first video block is coded with an affine mode, and the second block is coded with a non-affine mode and is bi-predicated.

                  Prior Art Citations

9.	The following List of prior art, made of record and not relied upon, is/are considered
pertinent to applicant's disclosure:

9.1. Patent documentation

US 2019/0045214 A1	Tomohiro; et al.	H04N19/196; H04N19/105; H04N19/176; 
US 2020/0084457 A1	Abe; et al.		H04N19/159; H04N19/513; H04N19/537; 
US 20210092390 A1	Chen; et al.		H04N19/82; H04N19/105; H04N19/30; 
US 20210368199 A1	Zhang; et al.		H04N19/132; H04N19/593; H04N19/176; 
US 20210368203 A1	Zhang; et al.		H04N19/513; H04N19/132; H04N19/577; 
US 20210385482 A1	Liu; et al.		H04N19/82; H04N19/513; H04N19/70; 

9.2. Non-Patent documentation:

_ Library USPTO NPL query; 2020
_ Simplification of bi-directional optical flow; Xiu - 2019.
_ Prediction refinement with optical flow for affine mode; Luo – 03-2019.
_ Complexity reduction of the bit-width control for bi-directional optical flow; Xiu – 2018. 

        CONCLUSIONS

10.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose telephone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -3922. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated system, please call (800) 786 -9199 (USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.